



Exhibit 10.31


IHS MARKIT LTD.
2014 EQUITY INCENTIVE AWARD PLAN
IHS MARKIT LTD. PERFORMANCE SHARE UNIT GRANT NOTICE AND
PERFORMANCE SHARE UNIT AGREEMENT


IHS Markit Ltd., an exempted company incorporated under the laws of Bermuda (the
“Company”), pursuant to its 2014 Equity Incentive Award Plan (the “Plan”),
hereby grants to the individual listed below (“you” or the “Holder”) an award of
Performance Share Units (“PSUs”) indicated below, which PSUs shall be subject to
vesting based on your continued employment with the Company (or any Affiliate),
as provided herein. This award of PSUs, together with any accumulated Dividend
Equivalents as provided herein (the “Award”), is subject to all of the terms and
conditions as set forth herein, and in the Performance Share Unit Agreement
attached hereto as Exhibit A (the “Agreement”) and the Plan, each of which is
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings in this Performance
Share Unit Grant Notice (the “Grant Notice”) and the Agreement.
Holder:
Participant Name
Employee ID:
Employee ID
Grant Date:
Grant Date
Number of PSUs granted at Target Performance Level:








Number of Awards Granted


Performance Measures:
 









By your signature below, or by your submitting your electronic acceptance of the
Award subject to this Grant Notice as designated by the Company, you agree to be
bound by the terms and conditions of the Plan, the Agreement and this Grant
Notice. You agree to access copies of the Plan and the prospectus governing the
Plan (collectively, the “Plan Documents”) on the Company's intranet or on the
website of the Company's designated brokerage firm. Paper copies are also
available upon request to the Secretary of the Company at the Company's
corporate offices. YOU MUST ACCEPT THIS AWARD BY THE DATE DETERMINED AND
COMMUNICATED TO YOU BY THE COMPANY OR THE AWARD WILL AUTOMATICALLY BE CANCELLED.
You have reviewed this Grant Notice, the Agreement and the Plan Documents in
their entirety, have had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice or accepting the Award subject hereto and fully
understand all provisions of this Grant Notice, the Agreement and the Plan. You
agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee with respect to the Plan, this Grant Notice or
the Agreement.
IN WITNESS WHEREOF, the undersigned has executed this Grant Notice effective as
of the Grant Date.






    

--------------------------------------------------------------------------------





HOLDER Participant Name


By: __________________________
Print Name:  
Address:
 



2


    

--------------------------------------------------------------------------------





EXHIBIT A


TO PERFORMANCE SHARE UNIT GRANT NOTICE


PERFORMANCE SHARE UNIT AGREEMENT


Pursuant to the Grant Notice to which this Agreement is attached, the Company
has granted to you the right to receive a number of PSUs set forth in the Grant
Notice, together with any Dividend Equivalents pursuant to Section 2(f) below,
subject to all of the terms and conditions set forth in this Agreement and the
Grant Notice. The Award is also subject to the terms and conditions of the Plan
which are incorporated herein by reference. In the event of any inconsistency
between the Plan and this Agreement, the terms of the Plan shall control.
Capitalized terms not specifically defined herein shall have the meanings
specified in the Plan and the Grant Notice, as applicable.
Terms and Conditions
   
I.Grant of PSUs. Effective as of the grant date set forth in the Grant Notice
(the “Grant Date”), and subject to the terms and conditions set forth in the
Plan and this Agreement, the Company has granted to you, pursuant to the Grant
Notice and the Plan, the number of PSUs set forth in the Grant Notice and
accumulated Dividend Equivalents pursuant to Section 2(f) below, subject to the
restrictions, terms and conditions set forth in this Agreement and the Plan.
Each PSU represents the right to receive one Share at the time provided for
herein, together with any Dividend Equivalent issued in respect thereof. Your
right to receive Shares and Dividend Equivalents under this Agreement shall be
no greater than the right of any unsecured general creditor of the Company.
2.    PSUs.
(a)    Rights as a Shareholder. You shall have no rights of a shareholder with
respect to the Shares represented by PSUs, including, but not limited to, the
right to vote and to receive dividends, unless and until such Shares are
transferred to you pursuant to the Plan and this Agreement.
(b)    Vesting and Payment.


To the extent the performance objectives as set forth on Annex A attached hereto
(collectively, the “Performance Objectives”) are satisfied as of the completion
of the performance period(s) for this Award (the “Performance Period”), this
Award will become vested and free of restrictions in accordance with clause (ii)
below, as of the date the Committee makes the certification referenced in clause
(iii) below (the “Performance Vesting Date”), subject to the provision on
Termination below.


(i)     Performance Objectives. The Committee has established “performance
objectives” for this Award based on one or more or any combination of the
following criteria. Such criteria may be defined to relate to an individual
Participant, the Company as a whole or any business unit or subpart of the
Company, an Affiliate or any business unit or subpart of an Affiliate, or any
combination thereof. Criteria may include (i) net earnings (either before or
after one or more of (A) interest, (B) taxes,(C) depreciation and (D)
amortization); (ii) gross or net sales or revenue; (iii) net income (either
before or after taxes); (iv) operating earnings or profit or one or more
operating ratios; (v) cash flow (including, but not limited to, operating cash
flow and free cash flow); (vi) return on assets; (vii) return on capital; (viii)
return on shareholders’ equity; (ix) share price or total shareholder return;
(x) return on sales; (xi) gross or net profit or operating or EBITDA margin;
(xii) costs; (xiii) expenses; (xiv) working capital; (xv) earnings per share;
(xvi) price per share; (xvii) regulatory body approval for commercialization of
a product; (xviii) implementation, completion or attainment of objectives
relating to research, development, regulatory, commercial, or strategic
milestones or developments; (xix) market share; (xx) economic value; (xxi)
revenue, (xxii) revenue or EBITDA growth, (xxiii) capital expenditures,


3


    

--------------------------------------------------------------------------------





(xxiv) net borrowing, debt leverage levels, credit quality or debt ratings,
(xxv) the accomplishment of mergers, malgamations, acquisitions, dispositions,
joint ventures, public or private offerings or other financial transactions or
similar extraordinary business transactions, (xxvi) net asset value per share,
(xxvii) economic value added, (xxviii) individual business objectives, (xxix)
growth in production, (xxx) added reserves, (xxxi) growth in reserves per share,
(xxxii) inventory growth, (xxxiii) environmental, health and safety performance,
(xxxiv) effectiveness of hedging programs, (xxxv) improvements in internal
controls and policies and procedures, and (xxxvi) retention and recruitment of
employees, any of which may be measured either in absolute terms or as compared
to any incremental increase or decrease or as compared to results of a peer
group or to market performance indicators or indices. Criteria may also include
subjective measures including personal development goals, individual
performance, leadership, productivity, product quality or enhancement, corporate
value measures (such as compliance, safety, environmental, governance, or
personnel matters), or goals related to corporate initiatives such as
acquisitions, dispositions, business transformation, colleague engagement, or
customer satisfaction. Measurement of the Performance Objectives may be
expressed in absolute terms, objective metrics, subjective evaluation, or
compared against internal or external factors (such as industry standards, a
group of other companies, stock market indices, or other teams or individuals
within the Company). The Performance Objectives applicable to this Award are set
forth on Annex A attached hereto.


(ii)     Performance-Based Vesting. Subject to the provision on Termination
below and to clause (iii) below, the PSUs covered by this Award that will vest
and become free of restrictions on the Performance Vesting Date will be
calculated as set forth on Annex A attached hereto. The calculation provided on
Annex A may allow for the partial or full vesting of this Award based upon the
level of achievement of the Performance Objectives.


(iii)     Committee Certification. Prior to the PSUs covered by this Award
vesting and becoming free of restrictions, the Committee must certify in writing
that the Performance Objectives were, in fact, satisfied, which certification
will be made on such date specified by the Committee.


(iv)    Subject to the terms of this Agreement and the Plan, the Shares and any
accumulated Dividend Equivalents shall be delivered and paid to you as soon as
practicable following the applicable Performance Vesting Date. In its sole
discretion, the Company may elect to deliver the Shares to you by book-entry in
the Company’s books or by electronic delivery to a brokerage account established
for your benefit at a financial/brokerage firm selected by the Company. You
agree to complete and sign any documents and take any additional action that the
financial/brokerage firm designated by the Company may request to enable the
Company to deliver the Shares on your behalf. The date of settlement shall not
be later than 2½ months after the later of (i) the end of the Company’s fiscal
year in which the applicable vesting date occurs or (ii) the end of the calendar
year in which the applicable vesting date occurs.




(c)    Forfeiture. Upon your Termination of Employment for any reason, other
than your death or Disability, any and all unvested PSUs, together with any and
all unvested accumulated Dividend Equivalents, shall automatically be cancelled
for no consideration, and shall cease to be outstanding. For avoidance of doubt,
should you cease to be an Employee but otherwise continue in service as a
contractor or consultant, you will forfeit any and all unvested PSUs unless
otherwise approved by the Committee. In the event of termination of your
employment prior to the Performance Vesting Date due to your death or
Disability, the unvested PSUs shall vest and be free of restrictions on the date
of termination of employment due to death or Disability to such extent as if all
Performance Objectives had been fully satisfied at “Target” performance level.




4


    

--------------------------------------------------------------------------------





(a)    Restriction on Transfer of PSUs. No PSUs shall be transferable by you
other than by will or by the laws of descent and distribution. Any attempt to
transfer the PSUs other than in accordance with the expressed terms of the Plan
shall be void.
(b)    Certain Legal Restrictions. The Plan, this Agreement, the granting,
vesting and settlement of the PSUs and any Dividend Equivalents, and any
obligations of the Company under the Plan and this Agreement, shall be subject
to all applicable federal, foreign, provincial, state and local laws, rules and
regulations, and to such approvals by any regulatory or governmental agency as
may be required, and to any rules or regulations of any exchange on which the
Shares are listed.
(c)    Dividend Equivalents. During the period from the Grant Date through the
date on which Shares underlying vested PSUs are issued to you pursuant to
Section 2(b), in the case of Share dividends, the number of PSUs subject to this
award shall be increased or decreased by the number of Shares you would have
received on the date of payment of the dividend with respect to the number of
Shares underlying the unvested PSUs under this award on such date at the
applicable performance level. For the avoidance of doubt, the additional PSUs
shall be subject to the same vesting requirements and restrictions as the
unvested PSUs. In the case of cash dividends, you will be credited with cash
dividends, without earnings, payable on the number of Shares that vest pursuant
to Section 2(b) above. If a dividend on Shares is payable wholly or partially in
a form other than cash or Shares, the Committee may, in its discretion, provide
for such Dividend Equivalents with respect to that portion as it deems
appropriate under the circumstances. Dividend Equivalents shall be subject to
the same terms and conditions as the PSUs originally awarded pursuant to the
Grant Notice and this Agreement, and they shall vest (or, if applicable, be
forfeited) as if they had been granted at the same time as the original PSU
award.
(d)    Corporate Events. Except as otherwise provided in the Grant Notice or
this Agreement, the provisions of Section 13.2 of the Plan shall apply to the
PSUs and any Dividend Equivalents.
3.    Withholding of Taxes. You acknowledge that you are required to make
acceptable arrangements to pay any withholding taxes that may be due as a result
of receipt of this Award or the vesting and payout of the PSUs that you receive
under this Award, and no Shares will be released to you until you have made such
arrangements. These arrangements may include any one or a combination of the
following, as determined by the Company or the Committee: (a) the Company’s
repurchase of Shares to be issued upon settlement of the PSUs (b) the sale of
Shares acquired upon settlement of the PSUs either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization without further consent); (c) direct payment by you to the
Company; (d) payroll withholding from your wages or other cash compensation paid
to you by the Company; or (e) any other method as the Company or Committee may
elect in compliance with the Plan, the Code and applicable law. The FMV of the
Shares that are repurchased, if applicable, will be determined as of the date
when the taxes otherwise would have been withheld in cash, and will be applied
as a credit against the taxes.
Depending on the withholding method, the Company may withhold or account for
withholding taxes by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case you will receive a refund of any over-withheld amount in cash and
will have no entitlement to the common share equivalent. If the obligation for
taxes is satisfied by the repurchase of Shares, you are deemed to have been
issued the full number of Shares subject to the vested RSU, notwithstanding that
a number of the Shares are repurchased solely for the purpose of paying the
taxes.
You acknowledge that the ultimate liability for all tax obligations legally due
by you is and remains your responsibility.


5


    

--------------------------------------------------------------------------------





If you are subject to tax liabilities in more than one jurisdiction between the
grant date and the date of any relevant taxable or tax withholding event, as
applicable, you acknowledge that the Company may be required to withhold or
account for tax liability in more than one jurisdiction.


4.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted by the Committee and as may be in effect
from time to time. The Plan is incorporated herein by reference. If and to the
extent that any provision of this Agreement conflicts or is inconsistent with
the terms set forth in the Plan, the Plan shall control, and this Agreement
shall be deemed to be modified accordingly.
5.    Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes any prior
agreements between the Company and the Holder with respect to the subject matter
hereof.
6.    Notices. Any notice or communication given hereunder shall be in writing
or by electronic means as set forth in Section 11 below and, if in writing,
shall be deemed to have been duly given: (i) when delivered in person; (ii) two
(2) days after being sent by United States mail; or (iii) on the first business
day following the date of deposit if delivered by a nationally recognized
overnight delivery service, to the appropriate party at the address set forth
below (or such other address as the party shall from time to time specify):


If to the Company, to:
Corporate Human Resources
IHS Markit
15 Inverness Way East
Englewood, Colorado 80112
Telephone No. 303-397-7977
E-mail: stock@ihsmarkit.com


If to the Holder, to the address on file with the Company.
7.    No Guarantee of Continued Employment. YOU ACKNOWLEDGE AND AGREE THAT THIS
AWARD DOCUMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE “VESTING
SCHEDULE” SET FORTH IN THIS AWARD DOCUMENT DO NOT CONSTITUTE AN EXPRESS OR
IMPLIED PROMISE OF CONTINUED EMPLOYMENT FOR THE VESTING PERIOD, FOR ANY PERIOD
OR AT ALL AND WILL NOT INTERFERE IN ANY WAY WITH YOUR RIGHT OR THE COMPANY’S OR
ANY AFFILIATE’S RIGHT TO TERMINATE YOUR EMPLOYMENT AT ANY TIME OR FOR ANY REASON
NOT PROHIBITED BY LAW, AND WILL NOT CONFER UPON YOU ANY RIGHT TO CONTINUE YOUR
EMPLOYMENT FOR ANY SPECIFIED PERIOD OF TIME.


8.    Data Protection. By participating in the Plan and entering into this
Agreement, you hereby consent to the holding and processing of personal
information provided by you to the Company, any Affiliate, trustee or third
party service provider, for all purposes relating to the operation of the Plan.
These include, but are not limited to: (i) administering and maintaining your
records; (ii) providing information to the Company, Affiliates, trustees of any
employee benefit trust, registrars, brokers or third party administrators of the
Plan; (iii) providing information to future purchasers or merger partners of the
Company or any Affiliate, or the business in which the Holder works; and (iv)
transferring information about the Holder to any country or territory that may
not provide the same protection for the information as the Holder’s home
country. Personal information may include, but shall not be limited to:




6


    

--------------------------------------------------------------------------------





•
Personal data: Name, address, telephone number, fax number, email address,
family size, marital status, sex, beneficiary information, emergency contacts,
passport or visa information, age, language skills, driver’s license
information, birth certificate and employee number.

•
Employment information: Curriculum vitae or resume, wage history, employment
references, job title, employment or severance agreement, plan or benefit
enrollment forms and elections and equity compensation or benefit statements.

•
Financial information: Current wage and benefit information, personal bank
account number, brokerage account information, tax related information and tax
identification number.



The Company may, from time to time, process and transfer this or other
information for internal compensation and benefit planning (specifically, for
enrollment purposes in the Plan and the administration of the Plan), to
determine training needs, to develop a global human resource database and to
evaluate skill utilization.


9.    Acquired Rights. In accepting the Award, you acknowledge that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and may be modified, amended, suspended or terminated by the Company
at any time, as provided in the Plan;


(b)    the award of PSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of PSUs, or benefits in lieu
of PSUs even if PSUs have been awarded repeatedly in the past;


(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;


(d)    your participation in the Plan is voluntary;


(e)    the PSUs are an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Company or to your actual
employer, and PSUs are outside the scope of your employment contract, if any;


(f)    the PSUs are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;


(g)    neither the PSUs nor any provision of this Award Document, the Plan or
the policies adopted pursuant to the Plan confer upon you any right with respect
to employment or continuation of current employment, and in the event that you
are not an employee of the Company or any subsidiary of the Company, the PSUs
shall not be interpreted to form an employment contract or relationship with the
Company or any Affiliate;


(h)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;


(i)    the value of Shares acquired on vesting of PSUs may increase or decrease
in value;


(j)    no claim or entitlement to compensation or damages arises from
termination of PSUs, and no claim or entitlement to compensation or damages
shall arise from any diminution in value of the PSUs or Shares received upon
vesting of the PSUs resulting from termination of your entitlement by the
Company or any Affiliate (for any reason whatsoever and whether or not in breach
of local labor laws) and you irrevocably release the Company and any Affiliate
from any such claim that may arise; if,


7


    

--------------------------------------------------------------------------------





notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Award Document, you shall be
deemed irrevocably to have waived your entitlement to pursue such claim; and


(k)    in the event of termination of your employment (whether or not in breach
of local labor laws), your right to receive PSUs and vest under the Plan, if
any, will terminate effective as of the date that you are no longer actively
employed and will not be extended by any notice period mandated under local law
(e.g., active employment would not include a period of “garden leave” or similar
period pursuant to local law); furthermore, in the event of involuntary
termination of employment (whether or not in breach of local labor laws), your
right to receive Shares pursuant to the PSUs after termination of employment, if
any, will be measured by the date of termination of your active employment and
will not be extended by any notice period mandated under local law.


10.    Language. If you have received this or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
11.    No Guaranteed Employment. Nothing contained in this Agreement shall
affect the right of the Company or any of its Affiliates to terminate the
Holder’s employment at any time, with or without Cause, or shall be deemed to
create any rights to employment or continued employment. The rights and
obligations arising under this Agreement are not intended to and do not affect
the Holder’s employment relationship that otherwise exists between the Holder
and the Company or any of its Affiliates, whether such employment relationship
is at will or defined by an employment contract. Moreover, this Agreement is not
intended to and does not amend any existing employment contract between the
Holder and the Company or any of its Affiliates; to the extent there is a
conflict between this Agreement and such an employment contract, the employment
contract shall govern and take priority.
12.    Power of Attorney. The Company (including its successors and assigns) is
hereby appointed the attorney-in-fact, with full power of substitution, of the
Holder for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Holder, may in the name and stead of the Holder, make
and execute all conveyances, assignments and transfers of the PSUs, Dividend
Equivalents, other property issued in respect of such PSUs, Shares and any
property provided for herein, and the Holder hereby ratifies and confirms that
which the Company, as said attorney-in-fact, shall do by virtue hereof.
Nevertheless, the Holder shall, if so requested by the Company, execute and
deliver to the Company all such instruments as may, in the judgment of the
Company, be advisable for this purpose.
13.    WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT, FOR ITSELF AND ITS
AFFILIATES, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE ACTIONS OF THE PARTIES HERETO OR THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT OF THIS AGREEMENT.
14.    Interpretation. All section titles and captions in this Agreement are for
convenience only, shall not be deemed part of this Agreement, and in no way
shall define, limit, extend or describe the scope or intent of any provisions of
this Agreement.
15.    Mode of Communications. The Holder agrees, to the fullest extent
permitted by applicable law, in lieu of receiving documents in paper format, to
accept electronic delivery of any


8


    

--------------------------------------------------------------------------------





documents that the Company or any of its Affiliates may deliver in connection
with this grant of PSUs, including, without limitation, prospectuses, grant
notifications, account statements, annual or quarterly reports, and other
communications. The Holder further agrees that electronic delivery of a document
may be made via the Company’s email system or by reference to a location on the
Company’s intranet or website or the online brokerage account system.
16.    No Waiver. No failure by any party to insist upon the strict performance
of any covenant, duty, agreement or condition of this Agreement or to exercise
any right or remedy consequent upon a breach thereof shall constitute waiver of
any such breach or any other covenant, duty, agreement or condition.
17.    Severability. If any provision of this Agreement is declared or found to
be illegal, unenforceable or void, in whole or in part, then the parties hereto
shall be relieved of all obligations arising under such provision, but only to
the extent that it is illegal, unenforceable or void, it being the intent and
agreement of the parties hereto that this Agreement shall be deemed amended by
modifying such provision to the extent necessary to make it legal and
enforceable while preserving its intent or, if that is not possible, by
substituting therefor another provision that is legal and enforceable and
achieves the same objectives.
18.    Counterparts. This Agreement may be executed in counterparts, all of
which together shall constitute one agreement binding on all the parties hereto,
notwithstanding that all such parties are not signatories to the original or the
same counterpart.
19.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, regardless of the law that
might be applied under principles of conflict of laws. Each party hereby
irrevocably submits to the exclusive jurisdiction of the federal and state
courts of New York located in the Borough of Manhattan in New York City in
respect of the interpretation and enforcement of the provisions of this
Agreement. Each party hereby waives and agrees not to assert, as a defense in
any action, suit or proceeding for the interpretation and enforcement hereof,
that such action, suit or proceeding may not be brought or is not maintainable
in such courts or that the venue thereof may not be appropriate or that this
Agreement may not be enforced in or by such courts. Each party hereby consents
to and grants any such court jurisdiction over the person of such parties and
over the subject matter of any such action, suit or proceeding and agrees that
the mailing of process or other papers in connection with any such action, suit,
or proceeding in the manner provided in Section 6 hereof or in such other manner
as may be permitted by law shall be valid and sufficient service thereof.
20.    Miscellaneous.
(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributees, devisees and legatees. The
Company may assign to any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company or any Affiliate by which the Holder is employed,
and require such successor to expressly assume and agree in writing to perform,
this Agreement.
(b)    The Holder agrees that the award of the PSUs hereunder is special
incentive compensation and that it, any Dividend Equivalents or any other
property issued in respect of such PSUs will not be taken into account as
“salary” or “compensation” or “bonus” in determining the amount of any payment
under any pension, retirement or profit-sharing plan of the Company or any life
insurance, disability or other benefit plan of the Company, unless specifically
provided in the applicable plan.


9


    

--------------------------------------------------------------------------------





(c)    No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.
21.    Section 409A and Section 457A. To the extent the Committee determines
that any payment under this Agreement is subject to Section 409A or Section 457A
of the Code, the provisions of Section 13.10 of the Plan (including, without
limitation, the six-month delay relating to “specified employees”) shall apply.


10


    